Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank J. Miskiel (53,332) on March 8, 2021.
The application has been amended as follows: 
	In claim 1, at line 8, please replace “pattern part”  with   -- pattern layer - - .
In claim 2, at line 1, please replace “pattern part”  with   -- pattern layer - - .
In claim 3, at line 1, please replace “pattern part”  with   -- pattern layer - - .
In claim 8, at line 3, please replace “pattern part”  with   -- pattern layer - - .
In claim 11, at line 8, please replace “pattern part”  with   -- pattern layer - - .
In claim 13, at lines 1-2, please replace “pattern part”  with   -- pattern layer - - .
In claim 14, at line 10, please replace “pattern part”  with   -- pattern layer - - .

The following is an examiner’s statement of reasons for allowance:
The prior art does not teach the claimed invention with the epoxy, acrylic or urethane attachment layer between the light shielding patterns of aluminum metal and dark AlON  and the underlying substrate with an embossed/relief layer formed upon that.  The examiner notes the terminal disclaimer filed 07/15/2020 over copending application 15776042.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 9, 2021